      Case 2:19-cv-01945-GGG-JCW Document 14 Filed 12/06/19 Page 1 of 1




                           UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF LOUISIANA


LENA SINGLETON                            *       CIVIL ACTION NO. 19-01945
                                          *
VERSUS                                    *       JUDGE GREG GERARD GUIDRY
                                          *
LIFE INSURANCE COMPANY OF                 *       MAGISTRATE JUDGE JOSEPH
NORTH AMERICA                             *       C. WILKINSON, JR.
*     *   *    *   *    *                 *       *     *   *     *  *    *


                                        ORDER

       Considering the above and foregoing Joint Motion:

       IT IS HEREBY ORDERED that all claims in the captioned matter be and they are

hereby dismissed, with prejudice.

       New Orleans, Louisiana this 6th day of December, 2019.




                                                     GREG GERARD GUIDRY
                                              UNITED STATES DISTRICT COURT JUDGE
